DETAILED ACTION
1.	This action is in response to applicant's amendment received on 10/13/2020.  Amended claims 1, 9, 12, and 13 are acknowledged and the following new grounds of rejection below are formulated.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venediger (U.S. Patent 2,768,616), hereinafter “Venediger” in view of Stinebaugh (U.S. Patent 4,708,107), hereinafter “Stinebaugh”.
Regarding claim 1, Venediger discloses the same invention substantially as claimed such as a method for generating pressurized air within a combustion chamber 
Regarding claim 2, Venediger and Stinebaugh disclose the method as in claim 1 further comprising: connecting a first lightweight micro-generator (Venediger, 72) to the first crankshaft (Venediger, 17) and a second lightweight micro-generator (Venediger, 73) to the second crank shaft (Venediger, 15) of the lightweight engine (Venediger, column 6, lines 39-51); and selectively operating the first and second lightweight micro-generators individually or at a same time.
Regarding claim 3, Venediger and Stinebaugh disclose the claimed invention except for the system generating 0 to 8 kilowatts of power from each of the first and second micro-generators. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the system generate 0 to 8 kilowatts of power from each of the first and second micro-generators, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	In re Aller, 105 USPQ 233.	
Regarding claim 4, Venediger and Stinebaugh discloses the method as in claim 2 further comprising generating different amounts of power from the first and second micro-generators.  Examiner notes that different accessory unit can be provided that require different amounts of power (column 6, lines 39-51).
Regarding claims 5-8, Venediger and Stinebaugh disclose the claimed invention except for the engine weighing between 5 and 30 pounds, less than 10 pounds, between 3 and 10 pounds, or less than 5 pounds. It would have been obvious to one 
Regarding claim 9, Venediger and Stinebaugh disclose a lightweight opposed piston engine composed of a lightweight material for generating pressurized air comprising: a combustion chamber of the opposed piston engine composed of the lightweight material comprising a first piston operable to move within the combustion chamber past a first inlet to induct a first, self-supercharged amount of pressurized air into a first crankshaft, and a second piston, configured on an opposite end of a cylinder composed of the lightweight material from the first piston, operable to move within the combustion chamber past a second inlet to induct a second, self-supercharged amount of pressurized air into a second crankshaft substantially at the same time as the first piston is moving past the first inlet, wherein the first piston is further operable to move to bottom dead center to allow first pressurized air through a first transfer port, wherein the first pressurized air is at a lower temperature than first exhaust gases and the second piston is operable to move to bottom dead center to allow second pressurized air through a second transfer port, wherein the second pressurized air is at a lower temperature than second exhaust gases.  Refer to rejection of claim 1 for further details since the limitations are similar. 
 Refer to rejection of claim 5 for further details since the limitations are similar.
Regarding claim 11, Venediger and Stinebaugh disclose the lightweight engine as in claim 9 wherein the engine weighs less than 10 pounds. Refer to rejection of claim 6 for further details since the limitations are similar.
Regarding claim 12, Venediger and Stinebaugh disclose the lightweight engine as in claim 9 wherein the lightweight material comprises a metal alloy (Stinebaugh, column 2, lines 58-66), one or more additive manufactured plastics or a carbon fiber. 
Regarding claim 13, Venediger and Stinebaugh disclose a lightweight system for generating pressurized air comprising: a lightweight opposed piston engine composed of a lightweight material comprising: a combustion chamber of the opposed piston engine comprising a first piston operable to move within the combustion chamber past a first inlet to induct a first, self-supercharged amount of pressurized air into a first crankshaft, and a second piston, configured on an opposite end of a cylinder composed of the lightweight material from the first piston, operable to move within the combustion chamber past a second inlet to induct a second, self-supercharged amount of pressurized air into a second crankshaft substantially at the same time as the first piston is moving past the first inlet, wherein the first piston is further operable to move to bottom dead center to allow first pressurized air through a first transfer port, wherein the first pressurized air is at a lower temperature than first exhaust gases and the second piston is operable to move to bottom dead center to allow second pressurized air through a second transfer port, wherein the second pressurized air is at a lower Refer to rejection of claims 1 and 2 for further details since the limitations are similar.
Regarding claim 14, Venediger and Stinebaugh disclose the lightweight system as in claim 13 further comprising a second lightweight micro-generator configured to be connected to the second crank shaft of the lightweight engine, wherein the first and second lightweight micro-generators operate individually or at a same time.  Refer to rejection of claim 2 for further details since the limitations are similar.
Regarding claim 15, Venediger and Stinebaugh disclose the lightweight system as in claim 14 wherein the first and second micro- generators are operable to generate 0 to 8 kilowatts of power.  Refer to rejection of claim 3 for further details since the limitations are similar.
Regarding claim 16, Venediger and Stinebaugh disclose the lightweight system as in claim 14 wherein the first and second micro- generators are operable to generate different amounts of power.  Refer to rejection of claim 4 for further details since the limitations are similar.
Regarding claim 17, Venediger and Stinebaugh disclose the lightweight system as in claim 13 wherein the lightweight engine weighs between 5 and 30 pounds. Refer to rejection of claim 5 for further details since the limitations are similar.
Regarding claim 18, Venediger and Stinebaugh disclose the lightweight system as in claim 13 wherein the lightweight engine weighs less than 10 pounds. Refer to rejection of claim 6 for further details since the limitations are similar.
 Refer to rejection of claim 7 for further details since the limitations are similar.
Regarding claim 20, Venediger and Stinebaugh disclose the lightweight system as in claim 14 wherein each of the lightweight micro- generators weighs less than 5 pounds. Refer to rejection of claim 8 for further details since the limitations are similar.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 in view of Venediger have been considered but are moot because the new ground of rejection additionally provides Stinebaugh. Applicant argues that Venediger does not teach a lightweight material for the engine. However, Stinebaugh teaches the use of an aluminum alloy to supply a lightweight opposed piston engine. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        1/13/2020